—Order, Supreme Court, New York County (Walter Schackman, J.), entered July 15, 1996, which, inter alia, granted plaintiffs motion for summary judgment, unanimously affirmed, with costs.
The agreement between the parties clearly and unambiguously sets forth that upon termination of the agreement by plaintiff licensor, defendant licensee must pay both the “Annual Minimum Royalties” and the “Annual Advertising Minimum Royalties”, and it must be enforced according to those terms (see, W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162). Defendant offers only speculation and generalized assertions in support of its affirmative defenses and counterclaim, which are insufficient to defeat a motion for summary judgment (see, e.g., Sawh v Schoen, 215 AD2d 291, 293). Accordingly, Supreme Court properly granted plaintiffs motion and directed an assessment of damages, contractual interest and attorneys’ fees, as provided for in the agreement. We have examined defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Williams and Andrias, JJ.